Citation Nr: 0815225	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-31 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, to include 
radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Air Force from October 1962 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for a low back disability.

In January 2008, the veteran, through his representative, 
moved for advancement of his case on the docket due to age 
and his declining health.  That motion was granted in 
February 2008.  The veteran presented testimony at a February 
2008 personal hearing, held before the undersigned Acting 
Veterans Law Judge via videoconference from the RO.  The 
veteran requested, and was granted, a 30 day extension in 
which to file additional medical evidence, which has now been 
received by the Board.  Further, the Board has accepted the 
veteran's request to make a decision on the record, without a 
remand for additional evidentiary development, as a waiver of 
initial consideration of the newly submitted evidence by the 
agency of original jurisdiction.

The veteran appears to have raised new claims of service 
connection for left and right knee disabilities, left and 
right hip disabilities, and a stomach disorder, all as 
secondary to the service connected low back disability.  
Moreover, the Board notes that the veteran has repeatedly 
alleged that he is unable to work due to his service 
connected disabilities.  In light of the decision here, the 
veteran meets the schedular eligibility requirements for a 
total disability rating based on individual unemployability.  
As per Policy and Procedures Manual M21-1MR IV.ii.2.F.25.h 
and Norris v. West, 12 Vet. App. 413 (1999), a claim for 
benefits may be inferred.  These issues are referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's lumbosacral strain with degenerative disc 
disease is manifested by limitation of flexion to less than 
30 degrees, without findings of favorable or unfavorable 
ankylosis; the major limitation is caused by chronic pain.

2.  Chronic right lower extremity radicular pain is diagnosed 
as of May 16, 2003; doctors note mild impairment due to right 
lower extremity radiculopathy beginning December 12, 2005.

3.  Chronic left lower extremity radicular pain is diagnosed 
as of December 12, 2005, when doctors noted mild impairment 
of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, Diagnostic 
Code 5237, Note (5) (2007).

2.  A separate 10 percent evaluation for right lower 
extremity radiculopathy is warranted from December 12, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 
5237, Note (1), 4.124a, Diagnostic Code 8520 (2007).

3.  A separate 10 percent evaluation for left lower extremity 
radiculopathy is warranted from December 12, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 
5237, Note (1), 4.124a, Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The claimant should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  Proper notification must also invite 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The United States Court of Appeals for Veterans Claims has 
interpreted the duty to notify in the context of specific 
types of claims.  For an increased-compensation claim, as 
here, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the VCAA duty to notify has not been fully satisfied.  
The notice letter sent to the veteran in April 2005 provided 
sufficient notice of what evidence and information was 
generally required to substantiate the claim, as well as the 
respective obligations of the veteran and VA in obtaining 
such evidence and information.  It requested that the veteran 
submit any evidence in his possession.  It did not, however, 
inform the veteran of the specific range of motion benchmarks 
used to evaluate back disabilities.  The notice instead 
informed the veteran that he must show his service connected 
disability had increased in severity.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. 37 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. 37. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication, and 
adjudication may proceed.  While the veteran has not been 
provided with notice of the specific range of motion 
measurements and other benchmarks included in the criteria 
applicable to evaluation of his low back disability, he has 
demonstrated actual knowledge of those criteria, rendering 
the defect in notice non-prejudicial.  At the February 2008 
videoconference hearing before the undersigned, the veteran 
and his representative discussed the veteran's range of 
motion of the lumbar spine; the additional impact of factors 
such as pain, weakness, and fatigue on his functional 
ability; and the affect of the disability on the veteran's 
employment and daily life.  They additionally detailed all 
manifestations of the low back disability, to include lower 
extremity radiculopathy.  In the absence of prejudice to the 
veteran, adjudication of the claim for increased evaluation 
may proceed.

VA additionally has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. BSG, Dr. RNS, and the Hospital at 
the University of Pennsylvania.  He was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran was afforded VA medical examinations in May 2005 and 
August 2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  There is no evidence of regular VA treatment, 
and the veteran has not supplied requested releases for the 
full records of his private providers.  The Board notes that 
at his February 2008 hearing, the veteran and his 
representative requested that no additional evidentiary 
development be undertaken, as there was no outstanding 
evidence and, they felt, no need for an additional VA 
examination.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183.  Adjudication of the claim 
for increased evaluation may proceed.

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Factual Background

The veteran underwent a VA spine examination in May 2003, in 
connection with an earlier claim for increased evaluation.  
At that time, the veteran complained of pain in the low back 
with intermittent radiation down the right leg.  The right 
leg was also weak at times.  The veteran took Motrin for back 
pain.  On physical examination, there was mild to moderate 
spasm in the lumbar region.  Forward flexion was limited to 
50 degrees, extension was to 10 degrees, and lateral rotation 
and lateral flexion were each to 15 degrees bilaterally.  
Deep tendon reflexes were symmetrical, and sensory 
examination was unremarkable.  Strength was 5/5.  Ankle 
reflexes were preserved.  The examiner diagnosed a 
lumbosacral strain/sprain syndrome with radicular features, 
with no evidence of fatigability or incoordination.  The 
doctor opined that the veteran's condition was subject to 
progression.

A February 2004 VA x-ray report shows degenerative changes of 
the facets at L5-S1, which the interpreter opined may be 
causing the veteran's complaints of hip pain.

The veteran was examined in connection with the current claim 
in May 2005.  He stated that he had developed arthritis and 
degenerative disc disease of the lumbar spine; the veteran 
supplied an MRI showing degenerative changes.  He complained 
of achy pain, tightness in the low back muscles with 
stiffness and spasm.  He reported that three or four days a 
month his symptoms flared and he had trouble getting out of 
bed.  He used a back brace and a cane when walking his dog.  
He was able to walk three blocks before resting.  He reported 
intermittent pain radiating down the right leg, but could not 
give clear details as to the frequency or severity of this 
pain.  The veteran had not been bed ridden in the past year, 
but he did state he was semi-retired and could not work as an 
electrician.  Bending, turning, pushing, and twisting were 
problematic.  Physical examination revealed tenderness and 
spasm of the paravertebral lumbar spine muscles.  Forward 
flexion was to 40 degrees, extension was to 10 degrees, 
lateral rotation was to 10 degrees bilaterally, and lateral 
flexion was to 20 degrees bilaterally.  Repeated movements 
produced no increase in pain, fatigue, weakness, or 
incoordination.  Pain was the limiting factor on movement.  
Neurological examination showed 5/5 muscle strength, with 
intact ankle reflexes and symmetrical deep tendon reflexes.  
Sensory examination was unremarkable.  The examiner diagnosed 
sprain/strain with progression to degenerative joint disease.  
The examiner noted that the veteran was a "non-specific" 
historian and the degree of impairment during flare-ups could 
not be estimated due to the fluctuation in the veteran's 
descriptions of symptoms.

A private doctor, Dr. RNS, examined the veteran in December 
2005 and submitted a summary report of his findings.  The 
veteran reported that his back had begun hurting regularly in 
approximately 1993, and had grown worse since 2003.  The pain 
was no radiating down his legs.  He reported instability, a 
bucking sensation of the legs, and weakness of the back and 
legs.  The veteran wore a lumbar support.  He experienced 
flare-ups of symptoms weekly; they had formerly been monthly.  
Physical examination showed a flattening of the lumbar 
lordosis and tension and tenderness in the paralumbar 
muscles.  Pain is aggravated by attempted flexion or 
extension.  Straight leg raises caused "pulling."  No 
significant neurological asymmetry or pathological reflexes 
were noted.  A June 2003 MRI showed desiccation and 
protrusion of the discs at L5-S1, L4-L5, and L3-L4 levels.  
Dr. RNS diagnosed a lumbosacral sprain as well as discogenic 
disease and facet arthropathy causing foraminal stenosis and 
sciatica.  Although the doctor did not note specific 
measurements, he reported a limitation of motion of the back, 
as well as weakness and fatigability of the back and legs.  
The examiner felt the condition had worsened recently, and 
stated the veteran could only walk about 11/2 to 2 blocks 
before resting.

During an August 2006 VA examination, the veteran reported 
that his pain had become constant, and was present every day.  
He takes over the counter medications for pain.  The veteran 
described tightness and achiness in the lower back, with pain 
radiating to the legs.  He used a cane, but eh examiner 
related its use to knee problems.  The veteran contended that 
the cane was required due to the back.  He does wear a back 
brace, however.  Physical examination revealed tenderness and 
spasm of the lumbar spine, with forward flexion to 20 
degrees, extension to 10 degrees, and lateral rotation and 
flexion to 15 degrees each, bilaterally.  Strength was 5/5 
and the sensor examination was unremarkable.  Deep tendon 
reflexes were symmetrical.  An antalgic gait was attributed 
to a knee condition by the doctor.  Chronic lower back 
sprain/strain with degenerative joint disease was diagnosed.  
There was no restriction of walking due to the back 
condition.  There were mild radicular symptoms of the lower 
extremities.  The veteran had not been bed ridden in the past 
year.

Dr. BSG, a private orthopedist, examined the veteran in 
December 2006.  He had treated the veteran previously 
following an accident in 2001; the veteran had injured his 
neck and had upper extremity complaints at that time.  The 
doctor stated that the veteran id not injure his lower back 
in the 2001 accident.  Physical examination showed spasm of 
the lumbar spine, with limitation of motion to 75 to 80 
percent of normal.  Deep tendon reflexes were grossly intact 
in the lower extremities.  MRI showed multilevel disc bulges 
and degenerative disc disease of the lumbar spine.  Sciatic 
pain was adduced on the left with a straight leg raise, but 
not on the right.

The veteran was hospitalized in June and July 2007 due to his 
diagnosis with pancreatic cancer.  A discharge summary from 
the University of Pennsylvania Hospital shows complaints of 
chronic back pain.

During his videoconference hearing in February 2008, the 
veteran reported back pain when standing, twisting, or 
bending.  He uses only over the counter painkillers whenever 
possible to avoid stomach upset, but these are not fully 
effective.  He also restricts his activity level to avoid 
pain or to recover from strenuous activity.  He uses a cane 
because of balance problems.  Flare-ups occur three to four 
times in six months, and, in the words of the veteran, can be 
incapacitating for up to two weeks.  He will sleep sitting up 
instead of lying down, and has difficulty getting dressed. 
The veteran and his representative stressed the degree of 
impairment of his range of motion, and the effect pain had on 
his actual functional capacity.  The veteran also reported a 
sharp pain shooting down his legs, with numbness.

Following the hearing, the veteran was again evaluated by Dr. 
BSG.  In February 2008, the doctor noted lumbar movement was 
restricted to 75 percent of normal, and it was painful in 
flexion and extension.  Straight leg raises produced back 
pain, but no sciatic pain.  Deep tendon reflexes were intact.  
Dr. BSG, an orthopedist, stated that there was no discrete 
radiculopathy.

Analysis

Lumbosacral Strain with Degenerative Disc Disease

The veteran's low back disability is currently evaluated 
under Diagnostic Code 5237, for lumbosacral or cervical 
strain.  This Code directs that a general rating formula for 
back conditions be applied, which provides in pertinent part 
that a 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is available for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is available for unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a. 

The Board has given due consideration to evaluation of the 
low back disability under alternative Diagnostic Codes.  Disc 
disease may be evaluated under Diagnostic Code 5243, for 
intervertebral disc syndrome.  The criteria for that Code 
provide a 40 percent disability rating for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.  The veteran's decision, 
without orders from a doctor, to rest for a day or take to 
his bed or restrict his activity does not meet the definition 
of an incapacitating episode; in the absence of any evidence 
that a doctor has ordered the veteran to bed rest, evaluation 
under these criteria is not to the veteran's advantage.

The measured limitation of motion, to less than 30 degrees 
flexion of the lumbar spine, warrants assignment of a 40 
percent evaluation.  There is no finding of unfavorable 
ankylosis of the lumbar spine by private or VA doctors which 
would warrant assignment of a higher evaluation.  Evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion, however, requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The Board has considered the actual functional impairment of 
the veteran's lumbar spine disability, but finds that the 
disability does not rise to the equivalent of unfavorable 
ankylosis.  Unfavorable ankylosis is defined as a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
The competent medical evidence of record not only establishes 
that the spine is not fixed in any position, but shows none 
of the signs of unfavorable ankylosis.  The Board notes that 
the veteran himself does not describe any of the listed 
symptoms.  In the absence of unfavorable ankylosis or its 
functional equivalent, the claim for increased evaluation of 
the lumbar spine must be denied.

The Board notes that, in his claim for increase, the veteran 
refers to the presence of demonstrable deformity of a 
vertebral body as warranting an increased evaluation.  This 
provision was included in older evaluation standards, which 
were amended effective in September 2003.  However, the 
provision cited by the veteran is applicable to fractures of 
the vertebrae, which are not shown here.  Moreover, none of 
the current medical records show deformity of the vertebra; 
the degeneration of the joint spaces and discs is not the 
pronounced breakdown and damage contemplated by the older 
criteria.

In sum, after a review of the evidence of record, the Board 
concludes that the schedular criteria for a disability rating 
higher than 40 percent for a low back disability are not met.  
Accordingly, to that extent, an allowance of the benefit 
sought on appeal is not in order.




Lower Extremity Radiculopathy

As was noted above, the rating schedule as it applies to 
spine disabilities was amended effective in September 2003.  
The amended regulations specifically provide that 
neurological manifestations of spinal disabilities are to be 
rated separately.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  
Previously, the criteria for evaluating many spine 
disabilities, including lumbosacral strain, included 
neurological manifestations.  Separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

The Board finds that the diagnosed radicular symptoms of the 
lower extremities, identified by private and VA doctors as 
related to the service connected lumbosacral strain with 
degenerative disc disease, warrant assignment of separate 
evaluations.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve, which best reflects the anatomical location 
and physical manifestations of the veteran's disability.  
Diagnostic Code 8520 provides that mild incomplete paralysis 
is rated 10 percent disabling; moderate incomplete paralysis 
is rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 
60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  See 
38 C.F.R. § 4.124a.

The earliest manifestation of radiculopathy shown in the 
record is the report to a VA examiner of intermittent 
radiating pain of the right leg in May 2003.  No left leg 
problems were reported.  This means that the condition was 
present as of the date of receipt of the claim currently 
under appeal in April 2005.  A May 2005 VA examination 
confirmed the presence of intermittent right leg 
radiculopathy, and again noted no left leg complaints.  That 
VA examiner was unable to provide any details as to the 
severity of the condition on that date due to the veteran's 
poor description.  The Board finds that while the right leg 
condition was present since May 2003, it was not compensable, 
as the criteria for a compensable rating were not 
demonstrated.

During the December 12, 2005 private examination of Dr. RNS, 
however, the veteran complained of much more extensive 
neurological problems of the right and left legs.  He 
reported weakness and a buckling sensation, and stated that 
the pain radiated down his legs.  The examiner diagnosed 
sciatica and stated that the condition contributed to the 
veteran's limitations of activity.

Subsequent VA and private evaluations continue to show 
complaints of bilateral radicular pain.  In August 2006, a VA 
examiner stated that the veteran had "mild" radicular 
symptoms involving the lower extremities; although physical 
examination was normal, the veteran complained of 
intermittent pain radiating down the legs.  Dr. BSG also 
described the problems as mild in December 2006, but he also 
made physical findings of degenerative changes of the spine 
corresponding to the complaints.  The Board notes that Dr. 
BSG reported only left leg pain at that time, while in 
February 2008 he found no radicular symptoms.

The Board finds that separate evaluations of 10 percent for 
mild radicular symptoms for the left and right legs are 
warranted, effective December 12, 2005.  Prior to that time, 
solely the right leg was involved, based on subjective 
complaints, and the evidence of record shows that the 
symptomatology was not compensable.  As of December 2005, 
however, radicular symptoms were appearing intermittently in 
both legs, with a degree of actual functional impairment, as 
reported by Dr. RSN.  The doctor also was able to relate the 
complaints to physical changes of the spine in diagnosing 
sciatica.  The Board does note that symptoms have alternated 
between the legs in recent records, and most recently are 
absent, but at all times the veteran has reported the 
radiculopathy is intermittent, and the waxing and waning of 
the complaints appears to be consistent with the nature of 
the back disability, which is subject to periodic flare-ups.

In sum, after a review of the evidence of record, the Board 
concludes that criteria for separate 10 percent disability 
ratings for lower extremity neurological impairment are met.  
However, the criteria for ratings higher than 10 percent are 
not met.  

Extraschedular Considerations

Finally, the Board has considered whether the veteran should 
be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for possible 
application of an extraschedular evaluation.  No such 
referral is warranted under 38 C.F.R. § 3.321(b).  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  There is no evidence of 
frequent hospitalization for service connected disabilities.  
Moreover, the rating schedule does provide for higher 
possible evaluations in this case, which makes its 
application still practical.

The Board acknowledges the opinion of R.N.S. in December 2005 
that the veteran's limited range of back motion and 
fatigability in his back and legs make it "very difficult if 
not impossible for him to return to his previous job.  The 
physical demands are just too great for [him]."  However, the 
disability ratings assigned are recognition that industrial 
capabilities are significantly impaired.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  There is no indication from the 
opinion that other types of employment would be precluded.  
In the Board's view, the type of impairment demonstrated on 
examination is completely consistent with the disability 
ratings assigned.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the back 
disability would be in excess of that contemplated by the 
assigned evaluations.  Nor does it indicate that the 
veteran's service connected disabilities alone have resulted 
in marked interference with employment.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.    


ORDER

An increased evaluation for lumbosacral strain with 
degenerative disc disease is denied.

A separate 10 percent evaluation for right lower extremity 
radiculopathy, effective December 12, 2005, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

A separate 10 percent evaluation for left lower extremity 
radiculopathy, effective December 12, 2005, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


